
	

114 SRES 474 IS: Steermark Accountability Resolution
U.S. Senate
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 474
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2016
			Mr. Flake (for himself, Mr. Sessions, Mr. Lee, Mr. Rubio, and Mr. Cruz) submitted the following resolution; which was referred to the Committee on Rules and Administration
		
		RESOLUTION
		Prohibiting consideration of appropriations that are not authorized.  
	
	
 1.Short titleThis resolution may be cited as the Steermark Accountability Resolution. 2.Unauthorized appropriations (a)Point of OrderIt shall not be in order in the Senate to consider any bill, joint resolution, motion, amendment, amendment between the Houses, or conference report containing a provision making an appropriation—
 (1)that is not made to carry out the provisions of some existing law, or treaty stipulation, or act or resolution previously passed by the Senate during that session; or
 (2)that is made to carry out a program, project, or activity for which an authorization of appropriations is not in effect.
 (b)Form of the point of orderIn the Senate, a point of order under subsection (a) may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974 (2 U.S.C. 644(e)).
 (c)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a joint resolution, upon a point of order being made by any Senator pursuant to subsection (a), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be decided under the same debate limitation, if any, as the conference report or amendment between the Houses. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this subsection), no further amendment shall be in order.
			(d)Waiver and
		appeal
 (1)In generalSubsection (a) may be waived or suspended in the Senate only by an affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under subsection (a).
 (2)DebateA motion to waive or suspend subsection (a) or to appeal the ruling of the Chair under subsection (a) shall be decided under the same debate limitation, if any, as the bill, joint resolution, motion, amendment, amendment between the Houses, or conference report containing the applicable provision.
				(e)Identification by committee
 (1)Statement for the recordIf a committee reports a bill or joint resolution containing an appropriation described in paragraph (1) or (2) of subsection (a), the Chairman of the committee shall submit for printing in the Congressional Record a statement identifying each such appropriation through lists, charts, or other similar means.
 (2)PublicationAs soon as practicable after submitting a statement under paragraph (1), the Chairman of a committee shall make available on a publicly accessible congressional website the information described in paragraph (1). To the extent technically feasible, information made available on a publicly accessible congressional website under this subsection shall be provided in a searchable format.
				
